Appeals from the orders of April 20, 1959, June 4, 1959 and June 19, 1959, unanimously dismissed, with $20 costs and disbursements to the respondent, on the ground that the outstanding judgment, which was entered upon default and from which an appeal may not be taken (Civ. Prac. Act, § 557, subd. 1; Burn v. Coyle, 258 App. Div. 618, affd. 284 N. Y. 789; Jensen v. Union Ry. Co., 237 App. Div. 655), renders the appeals from the intermediate orders academic. Concur — Botein, P. J., Breitel, Rabm, M. M. Frank and Valente, JJ.